Citation Nr: 0907820	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-35 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left and right knee 
arthritis.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for left ankle sprain.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for a left knee strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1983 to 
March 1990.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions rendered by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for left and right 
knee arthritis.  The appellant also seeks to reopen his 
claims for service connection for left ankle sprain and left 
knee strain.  In September 2003, the appellant indicated that 
he had several appointments with the VA hospital in Seattle 
for his knees and left ankle.  The appellant's representative 
has indicated that these records may document information 
which would be material in re-opening the appellant's claim 
for service connection for the left knee and ankle 
disabilities.  

The appellant has placed VA on notice of potential medical 
records from the VA hospital in Seattle that may substantiate 
his claims.  Although the appellant's file has some 
compensation and pension examinations conducted in Seattle, 
the appellant has indicated that his file appears to be 
incomplete.  The Board observes that there is no showing that 
VA attempted to locate the records from the VA hospital in 
Seattle.  VA has an affirmative duty to assist claimants 
obtain relevant records.  See 38 U.S.C.A. 5103A(b)(1) (West 
2002)(VA is required to make reasonable efforts to obtain 
relevant records which the claimant has adequately identified 
to VA); See also White v. Derwinski, 1 Vet. App. 519, 521 
(1991) (the duty to assist requires the Secretary to obtain 
private records which may be relevant to the veteran's 
claim).  A review of the claims folder discloses no attempt 
by the VA to assist the appellant in obtaining the records 
noted above.  On remand, VA should attempt to obtain these 
records.  

Accordingly, the case is REMANDED for the following action:

The RO should request any relevant medical 
records relating to the appellant's knees 
and left ankle sprain from the Seattle VA 
hospital.  If no records are available, 
such should be noted in the record.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




